Citation Nr: 1539796	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This case comes was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a petition to reopen a claim for service connection for PTSD.  The claim for service connection for a respiratory disability is on appeal based on receipt of an August 2014 substantive appeal following an August 2014 statement of the case addressing this issue.    

In June 2009, the Veteran withdrew his request for a Travel Board hearing to present testimony in support of his claim for service connection for a psychiatric disability.  

An August 2009 Board decision, characterizing the claim more broadly pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms), reopened and remanded a claim for service connection for an acquired psychiatric disability to include PTSD.  The case was remanded by the Board again in November 2010. 

In September 2012, the Board referred this case to the Veterans Health Administration (VHA) for a medical expert opinion in accordance with VHA Directive 2010-044.  This opinion was received in November 2012.  In January 2013, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In a response from the Veteran received later in January 2013, the Veteran indicated that he had no further argument to submit and requested the Board to proceed to expeditiously adjudicate the claim.

Thereafter, in a March 2013 decision, the Board denied the claim for service connection for a psychiatric disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the March 2013 decision and remanded the claim to the Board for further adjudication consistent with the Court's decision.  The Board remanded the claim in July 2014 for development in compliance with the directives of the Court.  

Also to ensure compliance with the Court's directives, the Board in July 2015 referred this case for another medical expert opinion from the VHA in accordance with VHA Directive 2010-044.  This opinion was received in July 2015.  In August 2015, the Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  In a response from the Veteran received later in August 2015, the Veteran indicated that he had no further argument to submit and requested the Board to proceed to expeditiously adjudicate the claim.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  
38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for a respiratory disability addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record establishes that the Veteran's substance abuse disorder, which had its onset in service, was not due to an attempt to self-medicate psychiatric symptoms.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a psychiatric disorder, including PTSD, which had its onset during active service or is causally related to an event(s) during active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.101(a), 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The undersigned finds that VA has met the duty to notify and assist the claimant in substantiating the claim adjudicated herein, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

In the case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, in a May 2007 letter, VA notified the Veteran of the information necessary to reopen his claim for service connection for PTSD and to support a claim for service connection.  The May 2007 letter also included notice specific to a claim for PTSD and requested that the Veteran provide information specific to a PTSD claim, which the Veteran provided in May 2007.  After the Board reopened the Veteran's claim, in an August 2009 decision, the AOJ provided a letter to the Veteran in September 2009.  Through this letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Specifically, both letters informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  The September 2009 letter also included notice, specific to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating and an effective date.  Any timing error as to the Veteran's notice was cured by the readjudication of the claim in a June 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue adjudicated below.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and private medical records.  VA received notice that additional service treatment records were not available in a February 2010 letter.  The AOJ also fulfilled the August 2009, May 2010, and July 2014 Board remand instructions.  In this regard, the AOJ obtained a VA examination in May 2010 as requested in the August 2009 remand, and the updated VA medical records requested in the May 2010 and July 2014 remands, dated at the time of this writing through April 2015 (associated with the VVA file) have been obtained..  

The Board also finds that the aforementioned November 2012 and July 2015 VHA opinions, in their totality, are sufficient to render an equitable resolution with respect to the claim adjudicated herein.  In this regard, the medical professionals who completed these opinions considered all of the pertinent evidence of record, and included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the mental health professionals offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

In light of the development completed as outlined above, the Board finds that there has been substantial compliance with the directives of the March 2014 Court decision and the Board's prior remand directives, and that no further AOJ action in this regard with respect to the claim adjudicated below is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim adjudicated herein that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review of the claim for service connection for an acquired psychiatric disability, to include PTSD, may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran specifically contends that he currently has PTSD due to service, including his service in Vietnam.  He essentially also claims to have a current psychiatric disability due to service.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

 However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Psychosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Otherwise describing the manner in which the Board evaluates appeals by Veterans, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Factual Background

The service treatment records do not document any complaints of, or treatment for, a psychiatric disorder.  An April 1972 record documented that the Veteran had been diagnosed with habitual heroin use.  In the February 1973 separation examination report, however, the examiner found the Veteran to be psychiatrically normal. 

The record does not document any complaints of, or treatment for, a psychiatric disorder for several years following the Veteran's March 1973 discharge from service. 

Starting in 1982, VA medical records document treatment for alcohol abuse.  In a February 1982 record, the Veteran reported being in his usual state of well health, other than his alcohol abuse and he was discharged from a rehabilitation program. In a December 1983 record, the Veteran reported a history of a heroin habit in Vietnam, but that he detoxified after returning to the states and had not used drugs for years, other than occasional amphetamines.  VA discharged the Veteran following his detoxification program. 

A July 1984 VA medical record again documented that the Veteran had undergone a rehabilitation program.  At that time, he had problem areas including overcoming depression, feeling optimistic and controlling anger.  In a September 1988 VA self-assessment, the Veteran denied having nightmares and extreme nervousness and irritability (anxiety), but did report having depression and anger sometimes.  In a September 22, 1989, VA medical record, the VA medical provider found the Veteran to have no sleep disturbance or social withdrawal.  The examiner found anxiety and depression, but noted that those psychiatric symptoms were "about finances."  The Veteran underwent detoxification again in October 1988.  The examiner found him to be alert, oriented, competent, and employable.  The examiner also found the Veteran to have no current or past psychiatric problems. 

In October 1989, the Veteran was again admitted for alcohol dependence.  The VA medical provider performed a mental status examination and found him to be well-oriented, with good memory, rational, conscious and with a euthymic mood.  The provider found thought processes to be within normal limits.  

More recently, the Veteran was prescribed anxiety medication starting in August 2001, as documented in a letter from Dr. L.B. Milligan, received by VA in May 2008.  In an October 2002 private medical record, from Baptist Health-Lakewood Family medicine, the medical provider diagnosed the Veteran with anxiety.  The examiner noted that the Veteran had stress and was more moody from having back pain.  In a June 2003 private medical record of Dr. J. G. Gilbert, the Veteran denied having depression, anxiety and unusual stress and a March 2004 VA medical record reflected a diagnosis of anxiety disorder.

A January 2005 VA medical record reflects the Veteran reporting in-service stressors of fear of being attacked at any time.  He also reported that the environmental conditions were tough and described an incident of being a dump truck driver and running out of fuel, when "a squad of Vietnam soldiers surrounded me cu [sic] at me and spot on my truck, they had their weapons off their shoulders, I just sat down and froze."  

In a February 2005 VA mental health clinic consult report, the examiner noted that the Veteran's chief complaint was that he had filed a claim for PTSD.  The Veteran reported physical and emotional abuse as a child, but that he believed that the events in Vietnam were the cause of his irritability and rage.  He described traumatic events of being punched by his step father after trying to break up a physical fight between the stepfather and mother.  The Veteran also reported that in Vietnam he had run out of gas and some "North Vietnamese" troops who were fighting "for us" came up the road, spit on his car and cursed him then left.  The examiner noted that the Veteran had some PTSD symptoms, but that it was impossible to sort out the symptoms considering the Veteran's extensive substance use history and childhood abuse.  The diagnosis was anxiety, not otherwise specified "vs PTSD," polysubstance dependency in sustained remission. 

In a May 7, 2007 VA mental health note, the Veteran complained of his nerves.  The Veteran reported that he had been treated for anxiety by a non-VA medical provider for the past two years.  The examiner noted that the Veteran requested a PTSD diagnosis.  The examiner found the Veteran to have history of a traumatic event in Vietnam, with some intrusive memories, but found that he did not fulfill avoidant criteria and lacked a third avoidant symptom.  The examiner diagnosed him with major depression, anxiety not otherwise specified; rule out PTSD and polysubstance abuse in sustained full remission. 

In a May 22, 2007 VA mental health note, the Veteran reported stressors of his compound being hit by incoming rockets.  He also reported an incident when his dump truck ran out of gas and being approached by a group of South Vietnamese who harassed him, told him "GI go home," and spat on his vehicle.  The Veteran also reported that he did not know if they were going to attack him, but he was able to locate his reserve fuel tank and restart the vehicle.  He also reported that he would pull shifts in the guard tower; that was being angry all the time after his service in Vietnam; and that he could not hold a job.  The examiner diagnosed him with major depression, "MOD," in partial remission, rule out PTSD and history of polysubstance dependence.

In November 2007, a VA medical record noted that the Veteran had depression, which he related to trouble with his grown children.  A November 25, 2007, VA medical record reflects diagnoses of a mood disorder, not otherwise specified, major depressive disorder and history of polysubstance abuse.

The Veteran underwent a private psychiatric evaluation in May 2008, by Dr. R.A. Owens.  The Veteran reported stressors from driving a dump truck driving from the compound.  He reported occasionally getting ambushed on these runs, though he was not directly involved in combat he was exposed to combat, and having to drive past dead bodies.  The Veteran also described an incident when his truck came under fire and he believed that he had been shot, but had only been bruised.  He further reported an incident when he ran out of gas and a Vietnamese patrol pointed weapons at him and yelled at him in a threatening way in a foreign language, at which time he held his hands up and just waited until they got tired and went away.  The Veteran further reported to Dr. Owens that he had nightmares, flashbacks, and panic attacks.  He also noted that that his stepfather was physically abusive and that his uncle sexually molested him.  Dr. Owens diagnosed the Veteran with PTSD, depression, not otherwise specified, and anxiety, not otherwise specified. 

In April 2009, the Veteran's wife provided a lay statement.  She reported dating him for a year prior to service, and that he was nice and sweet and was not on any drugs or alcohol.  After service and their marriage, she indicated that he started drinking more, began to use drugs, and became physically abusive.  She reported that the Veteran would be angry, not sociable, withdrawn.  The Veteran's wife also noted that the Veteran had nightmares and constantly watched war movies, with the Veteran indicating that these movies reminded him of war.  She also reported that the Veteran had numerous guns in the house.

Subsequent VA medical records document repeated treatment for psychiatric disorders.  For example, in June 2009, the Veteran was discharged from a VA hospital with a diagnosis of depression.  In May 2010 he was diagnosed with PTSD, major depression in remission and history of polysubstance abuse.  The Veteran reported issues at work and church, as well as stress at home with having his grandchildren living with him and a daughter with a mental illness.

In May 2010, the Veteran underwent a VA examination, which included a review of the claims file.  The examiner found the Veteran to not have PTSD and diagnosed him with depressive disorder, not otherwise specified.  It was noted by the examiner that the Veteran's depressive disorder was mild, did not preclude gainful employment, and did not have a significant impact on his functioning or behavior. The examiner found no evidence of other psychiatric disorders on examination, except polysubstance abuse in remission.  The examiner noted reviewing several medical records, including notations of childhood physical and sexual abuse, as well as the Veteran's denial of PTSD symptoms and varying stressor reports.  The examiner found that there was not sufficient evidence to warrant a diagnosis of PTSD, explaining that the Veteran's reports of his stressors varied; that his nightmares (including his report of being attacked by dogs) did not relate to his stressor; and that he had no intrusive thoughts or flashbacks.  The examiner further explained that irritability with social isolation could be symptoms of PTSD or depression, but that it was likely a symptom of depressive disorder, and that given the Veteran's traumatic childhood and substance use, and based on the examination, it was less likely as not that the depression was related to or manifested during his active service. 

In an August 11, 2010, VA medical record, the Veteran claimed to have suicidal feelings and worsening anxiety related to trying to obtain VA benefits for PTSD.  The examiner diagnosed him with PTSD, major depressive disorder, polysubstance abuse with an alcohol relapse that day, and a personality disorder, not otherwise specified.  An August 12, 2010, VA discharge record reflected diagnoses of PTSD and anxiety not otherwise specified.  An October 2010 VA medical record noted that, at the Veteran's request, a VA medical provider completed paperwork stating that he was mentally and physically capable of being a foster parent. 

In a January 2011 VA psychiatry consult, the provider noted current and past psychiatric disorders to include a mood disorder, alcohol/substance abuse, PTSD and a personality disorder.  A February 2011 VA psychiatry consult reflected diagnoses of cocaine and alcohol dependence, rule out substance induced mental disorder and a personality disorder, not otherwise specified.  Continuing treatment for psychiatric problems and substance abuse is reflected on VA clinical reports dated through April 2015, and these reports reflect psychiatric diagnoses that include PTSD and major depressive disorder.  

With respect the aforementioned November 2012 VHA expert opinion, which included a review of the claims file, the expert noted the six criterion necessary to meet a diagnosis of PTSD, and, while questioning the validity of the Veteran's history concerning whether he was exposed to a traumatic event, afforded him the benefit of the doubt and found that he met the PTSD criterion for exposure to a traumatic event, and all remaining PTDS criterion, except for the avoidance of stimuli associated with trauma and/or numbing criterion.  As such, the VHA expert found that the Veteran did not meet the criteria of a diagnosis of PTSD, and again noted that the Veteran presented an inconsistent and very suspect description of traumatic events for the initial criterion of exposure to a traumatic event.  

The November 2012 VHA expert further noted that the Veteran has had numerous psychiatric diagnoses, including, but not limited to:  PTSD, depression (not otherwise specified), anxiety disorder (not otherwise specified), substance-induced mood disorder and polysubstance, opiate, anxiolytic, alcohol, and cocaine dependence.  The VHA expert indicated that the Veteran's most documented symptoms included insomnia, anger, "stress," anxiety, panic attacks and abuse of alcohol, opiates and cocaine; that there was not adequate evidence of anxiolytic dependence or polysubstance dependence; and that the Veteran qualified for the diagnoses of alcohol, cocaine, and opiate dependence.  Further findings from the November 2012 VHA expert were that diagnoses of depression, not otherwise specified, and anxiety disorder, not otherwise specified, would not be correct for the Veteran, and that symptoms in question (insomnia, anger, anxiety, panic attacks) were better explained by the Veteran's struggle with substance abuse than an acquired psychiatric disability.  As such, the November 2012 VA expert only identified current diagnoses of alcohol dependence, cocaine dependence and opiate dependence, all in partial remission, as well as a substance induced mood disorder. 

The November 2012 VHA expert-after noting that he found no evidence of substance abuse in service or for several years following service-and the Veteran's wife's report of the Veteran not drinking heavily until after their marriage, concluded that the onset of the Veteran's substance dependence did not begin until well after service, and that it was thus less likely than not that the Veteran's alcohol dependence, cocaine dependence, opiate dependence, and substance induced mood disorder were manifested in service or causally related to an event during service.

In light of the fact that the record did document substance abuse during service-as reflected by the hospitalization for habitual heroin abuse in 1972-the Court in its March 2014 memorandum decision found the November 2012 VHA opinion to be inadequate.  The Court also found that the November 2012 VHA opinion to be inadequate because it did not reflect consideration of VA clinical records dated through February 2013 submitted in conjunction with a brief to the Court on behalf of the Veteran reflecting treatment for substance abuse and psychiatric diagnoses to include PTSD and major depressive disorder.  

The July 2015 request for a VHA opinion by the undersigned directed the expert to explicitly include consideration of the in-service hospitalization for habitual heroin abuse in 1972; VA clinical records dated through February 2013 submitted in conjunction with the brief to the Court; and the VA clinical records dated through April 2015. 

Based on review of the evidence of record, to include as highlighted above, the July 2015 VHA expert provided the following conclusions.  First, the expert found, as did the expert who completed the November 2012 VHA opinion, that it was not at least as likely as not that the Veteran had PTSD related to military trauma because he did not meet the criterion of persistently avoiding stimuli associated with military trauma.  In making this determination, the expert found that the lay and medical evidence did not support a finding of the Veteran having persistent re-experiencing of military trauma although he reported re-experiencing non-military related traumas such as childhood sexual trauma and being attacked by dogs.  Additionally, the expert found that the Veteran did not have persistence avoidance as evidenced by the wife's statement that the Veteran frequently watched war movies and a September 1988 examination report wherein the Veteran denied symptoms such as nightmares, extreme nervousness and irritability.  The VHA expert further concluded that the Veteran's symptom of social isolation was more likely a symptom of depressive disorder and substance abuse.  The VHA examiner additionally opined that, if it was accepted that the Veteran met the criteria for a PTSD diagnosis, than the record lacked a nexus of PTSD to service with the Veteran's negative symptoms - irritability, reduced interest in activities and inability to form meaningful emotional connections - more likely resulting from his depression and substance abuse.

Second, the July 2015 VHA opinion concluded that the current psychiatric diagnoses were major depressive disorder and alcohol use disorder, opioid disorder, and stimulant (cocaine amphetamine) use disorder, all in sustained remission, and that it was not at least as likely as not that any of the currently manifested psychiatric disorders were causally related to active service.  With respect to the appropriate psychiatric diagnoses, the VHA examiner relied upon a May 2013 electroconvulsive therapy evaluation which provided important information about the Veteran's psychiatric symptoms as it took place at a time when the Veteran had been sober for months.  At that time, the Veteran met the DSM-V criteria for major depressive disorder (MDD).  Prior to this time, the Veteran's substance abuse made it difficult to determine whether his symptoms were substance-induced or derived from a depressive condition.  Finally, the expert found that it was not at least as likely as not that the Veteran's substance abuse, to include the substance abuse shown in service, was an attempt to self-medicate psychiatric symptoms as there was nothing in the record to demonstrate that the Veteran had PTSD or major depressive disorder during military service. 
B.  Analysis
 
1.  Personality Disorder

At various times following service, the Veteran has been diagnosed with a personality disorder (such as in August 2010 and January 2011 VA medical records). 

The Board notes, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also Morris v. Shinseki, 678 F.3d 1346 (Fed.Cir.2012); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, to the extent that medical records show that the Veteran was diagnosed with a personality disorder, the Board finds that service connection for any such disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  Substance-Induced Disorders  

The Veteran has also been diagnosed with various psychiatric disorders relating to substance abuse, including a substance-induced mood disorder (January 2011 VA psychiatry consult and November 2012 VA opinion), polysubstance dependence (August 11, 2010 VA medical record), opiate, alcohol, anxiolytic, and cocaine dependence (November 2012 VHA opinion); and alcohol use disorder, opioid disorder, and stimulant (cocaine amphetamine) use disorder (July 2015 VHA opinion).  

The Veteran has repeatedly changed his timeline of when he started using drugs and alcohol.  In an October 1988 VA medical record, he reported having a drug problem from 1971 to 1980, essentially starting in service.  However, in a February 2005 VA medical record, he reported that his drug use started in 1969, prior to service. 

Similarly, in regards to his alcohol use, in a September 2, 1989, VA medical record, he reported having an alcohol problem for 20 years (from 1969) and thus prior to his service.  He further reported that he started drinking at the age of 15 years.  In a May 2007 VA medical record, he reported that alcohol did not become a problem until after service, at the age of 24 years.  In a January 2011 VA medical record, he reported that he started drinking at the age of 11 years.  In her April 2009 lay statement, the Veteran's wife reported that she had not noticed that the Veteran had an alcohol problem until years after his discharge from service.  

Notwithstanding the inconsistent history as set forth above, regardless of when his drug or alcohol dependence started, service connection is not warranted for such disorders.  In this regard, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims, such as in the instant case, filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), service connection was precluded for a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.  The United States Court of Appeals for the Federal Circuit has concurred in this interpretation.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001). 

In essence VA is prohibited by statute from awarding benefits based on the use of illegal drugs or alcohol in service.  The Veteran's substance-induced mood disorder stems from his use of illegal drugs and/or alcohol, as clearly indicated by the name of the disorder, and the July VHA opinion specifically concluded that a substance use disorder was not the result of an attempt to self-medicate psychiatric symptoms.  The Board further notes, as will be explained later in this decision, that the Veteran does not have PTSD or any other psychiatric disability that developed in service or since service.  

On the other hand, the Veteran and his spouse have alleged the onset of a psychiatric disorder in service which resulted in substance abuse.  The Board assigns much greater probative weight to the opinion of the VHA examiner who has greater expertise and training than the Veteran and his spouse in diagnosing the nature and etiology of the Veteran's substance abuse.

As such, the Veteran's use of drugs and alcohol cannot be considered to have been for therapeutic purposes or the result of a service-connected disability.  The Veteran is not service-connected for any disabilities.  As such, compensation is not possible for any alcohol and/or drug related psychiatric disabilities.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301. 

3.  PTSD

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a Veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f) 75 Fed. Reg. 39,843 (Jul 13, 2010). 

The Veteran has reported that his main, claimed stressor causing his PTSD involves having his life threatened when running out of gas in a combat area (February 2005 VA mental health clinic consult note, May 22, 2007 VA mental health note, May 22, 2007 VA medical record, May 2008 psychiatric evaluation report by Dr. R.A. Owens and May 2010 VA examination report). 

The Board notes that the Veteran's statements in reporting that stressor have been inconsistent.  In a February 2005 VA mental health clinic consult note, he reported running out of gas and that some "North Vietnamese" troops who were fighting "for us" came up the road, spit on his car, and cursed him "in Vietnamese" then left.  In contrast, in a May 22, 2007 VA mental health note, he reported the same incident, but changed to troops to a group of South Vietnamese who harassed him in English and told him "GI go home."  However, in his May 2008 evaluation by Dr. R.A. Owens, he again reported that the Vietnamese troops yelled in a foreign language. 

The Veteran has also repeatedly changed his reports of how he reacted to that incident when he ran out of gas.  In his May 2008 evaluation by Dr. R.A. Owens, he reported that he held his hands up and just waited until they got tired and went away.  In a January 2005 statement, the Veteran reported that a squad of Vietnamese soldiers surrounded his truck, had their weapons off their shoulders and spat on his truck, at which time he "just sat down and frozed."  In a May 22, 2007, VA mental health note, he stated he did not know if they were going to attack him, but he was able to locate his reserve fuel tank and restart the vehicle, indicating that he had not been rendered unable to move.  

Additional stressor statements included one rendered in May 2007 in which the Veteran discussed being in Vietnam for 10 months and having to pull guard duty, specifically observing "the ground moving and see[ing] the enemy looking at me"; a May 22, 2007 VA mental health note in which the Veteran reported his compound being hit by incoming rockets; and the May 2008 evaluation report by Dr. R.A. Owens in which the Veteran described an incident when his truck came under fire and that he had believed that he had been shot, but subsequently found out hat he had only been bruised.

For purposes of this decision, the Board will presume that the Veteran meets the relaxed stressor verification requirements for fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  The question remains, however, as to whether the Veteran has PTSD as a result of such stressors.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The provisions of this interim final rule do not apply to this case as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Notably, the VHA examiner considered DSM-IV-TR and DSM-V criteria to the extent any changes were relevant to the overall diagnosis. 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of service-related PTSD as he does not satisfy the criteria for persistent re-experiencing of military trauma and persistent avoidance of military trauma.

The Board notes that some VA medical records, and the May 2008 evaluation by Dr. R.A. Owens, include diagnoses of PTSD, but that the May 2010 VA examiner and November 2012 and July 2015 VHA medical opinion providers each found that the Veteran did not meet the criteria for a PTSD diagnosis.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds the medical opinion of the July 2015 VHA examiner to be the most persuasive in determining whether the diagnostic criteria for PTSD have been met.  This opinion was based upon an extensive review of the entire evidentiary record, to include service treatment records, post-service examination reports and the lay descriptions of symptomatology since service provided by the Veteran and his spouse.  The July 2015 VHA examiner found that the Veteran did not meet the criteria for persistent re-experiencing of military trauma which was supported by reference to specific example.  This opinion is consistent with the findings from the May 2010 VA examiner.  The July 2015 VHA examiner further found that the Veteran did not meet the criteria for persistent avoidance of stimuli associated with military trauma which was supported by reference to specific examples, including the observations by the Veteran's spouse.  This opinion is consistent with a May 2007 VA clinician determination and the January 2012 VHA examiner opinion.

Overall, the July 2015 VHA examiner's conclusion that the Veteran does not manifest PTSD is based on a thorough discussion of lay descriptions in light of the medically documented history.  As discussed herein, the Board also finds that the VHA examiner's conclusion that the Veteran's description of PTSD stressors has been inconsistent is consistent with the Board's own factual determination.  As such, the Board accepts the July 2015 VHA opinion as the most probative evidence on the question of diagnosis. 

By contrast, the Board notes that the VA medical records vacillate as to how the Veteran is diagnosed.  For example, in a February 2005 VA mental health clinic consult note, the provider found some PTSD symptoms, but that it was impossible to sort out the symptoms considering the Veteran's extensive substance use history and childhood abuse.  The examiner diagnosed him with anxiety, not otherwise specified "vs PTSD," and polysubstance dependency in sustained remission.  Similarly, in a May 7, 2007 VA mental health the examiner found that the Veteran did not fulfill avoidant criteria and lacked a third avoidant symptom.  The examiner diagnosed him with major depression, anxiety not otherwise specified, rule out PTSD and polysubstance abuse in sustained full remission.  Later VA medical records subsequently included a diagnosis of PTSD without identifying how the Veteran met all criteria for a PTSD diagnosis - particularly re-experiencing and avoidance of stimuli.  As such, the Board accords significantly less probative weight to the VA clinic diagnoses as they are not based upon review of the entire record and do not fully explain how all PTSD criteria have been met. 

Similarly, the May 2008 evaluation by Dr. R.A. Owens did not have benefit of review of the entire claims folder which, as discussed by the July 2015 VHA examiner, is significant as the Veteran's reported military trauma specifics varied each time he recounted the events.  The report of Dr. R.A. includes the Veteran's description of nightmares, flashbacks and panic attacks which, as the VHA examiner pointed out, had been denied on other occasions.  In short, the Board places greater probative weight to the opinion of the July 2015 VHA examiner as this examiner had access to the entire evidentiary record which allowed for comparison of the Veteran's lay descriptions in light of medical records covering multiple decades.

Thus, the Board finds that the preponderance of the competent evidence establishes that the essential criterion for service connection for PTSD-a medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met. In so holding, the Board acknowledges the personal belief by the Veteran and his spouse that the Veteran has manifested PTSD since service and/or due to in-service events.  However, the Board places greater probative weight to the opinions of the July 2015 VHA medical expert as this mental health professional has greater training and expertise than the Veteran and his spouse in diagnosing psychiatric disorders.  As such, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f). 

4.  Other Psychiatric Disability

Although the undersigned finds that the Veteran does not have a diagnosis of PTSD, the Veteran has received diagnoses of an anxiety disorder (March 2004 VA medical record), a mood disorder (November 2007 VA medical record) and depression (May 22, 2007 VA medical record) and major depressive disorder.  However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence weighs against a conclusion that there is a nexus between a current psychiatric disability other than PTSD and service. 

In making the above determination, the Board notes that the service treatment records do not document any diagnoses of a psychiatric disability.  The Veteran's final service examination in February 1973 indicated that the Veteran was psychiatrically normal.  This finding by a competent examiner is highly reliable as it involves an evaluation of the Veteran's mental status at the time of his separation from service based upon mental status examination and the Veteran's own report of symptomatology.

The Board next finds that the Veteran did not receive a diagnosis for any psychiatric disability for decades following service, other than the previously discussed ones for alcohol and drug dependence in the 1980s.  The significant time lapse between service separation and treatment for any acquired psychiatric disorder after service does not tend to support a finding of in-service incurrence or aggravation.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In October 2002, the Veteran first received a diagnosis of a psychiatric disability, specifically anxiety.  However, in a letter received in May 2008, Dr. L.B. Milligan reported that she had been prescribing medication for anxiety to the Veteran from August 2001.  The record documents that the Veteran was not treated for a psychiatric disability (other than for alcohol and drug dependence) until decades following his discharge from service.

The May 2010 VA examiner found that, given the Veteran's traumatic childhood and substance use, combined with evaluation, it was less likely as not that the Veteran's depression was related to or manifested during his active service.  Although Dr. R.A. Owens, in May 2008, diagnosed the Veteran with depression, not otherwise specified, and anxiety, not otherwise specified, he did not indicate that either disorder was related to or manifested during his active service.  

Importantly, the July 2015 VHA medical expert review the multiple psychiatric diagnoses of record in light of the whole recorded history.  This examiner concluded that the determining the appropriate diagnosis was complicated by the presence of substance abuse.  The examiner found that the Veteran most appropriately manifested major depressive disorder as a primary diagnosis as the criteria for this diagnosis were met during periods of extended sobriety.  The Board notes that this opinion of a primary diagnosis of major depressive disorder is adequately supported by analysis and accounts for the alternative diagnoses in the clinic setting.  The July 2015 VHA examiner also found that that it was not at least as likely as not that any of the currently manifested psychiatric disorders were causally related to active service.  

As such, the only medical evidence directly addressing the etiology of the Veteran's a psychiatric disorder, other than PTSD, are the May 2010 VA examiner's and July 2015 VA medical expert's determinations that a psychiatric disorder was not related to service.

There is also no record of complaints of, or treatment for, a psychiatric disability in service.  Notably, many decades after service, the Veteran and his spouse have provided recollections of symptomatology before, during and after service.  The July 2015 VHA examiner specifically considered those statements and found that they did not support a diagnosis of any acquired psychiatric disorder in service other than substance abuse.

Additionally, the Board also cannot ignore the lack of any documentation of any psychiatric disability (other than alcohol and drug dependency) for decades following separation from service.  Indeed, though the Veteran received treatment for alcohol and drug abuse from VA medical providers several times in the 1980s, he never received a diagnosis for any other psychiatric disabilities.  He did not receive diagnoses despite the Veteran reporting wanting to overcome depression and control his anger in July 1984.  In an October 1988 VA medical record of detoxification treatment, the examiner specifically found the Veteran to have no current or past psychiatric problems.  A September 22, 1989, VA medical provider found anxiety and depression, but noted that those psychiatric symptoms were "about finances" and did not diagnose him with those disabilities.  Thus, this documented history does not tend to support the Veteran's allegations of the onset of an acquired psychiatric disorder in service.

Notably, the Veteran and his spouse describe a change in the Veteran's psychiatric functioning during service and thereafter which they relate to the onset of the Veteran's current psychiatric symptomatology.  They are clearly competent to describe the Veteran's alteration of functioning, but they are not shown to possess the requisite training and expertise to diagnose the etiology of those symptoms.  On the other hand, the July 2015 VHA examiner found that the lay descriptions provided by the Veteran and his spouse supported a finding of the onset of a substance abuse disorder in service unrelated to an attempt to self-medicate psychiatric symptoms.  The Board places greater probative weight on the VHA examiner's assessment of the entire evidentiary record as this examiner has greater training and expertise than the Veteran and his spouse to speak to the medical issue at hand.  The Board further observes that the Veteran is not diagnosed with a psychosis and, thus, the lay allegation of continuity of psychiatric symptoms since service, alone, cannot support a service connection award.  See Walker, 708 F.3d 1331.

The Board further notes that the Veteran has repeatedly been inconsistent and, at times contradictory, in his reporting and receiving treatment for a psychiatric disability.  As noted in the section addressing the Veteran's drug and alcohol dependence, the Veteran has repeatedly indicated different times for when he started using either substance.  Furthermore, as also previously indicated, in reporting his PTSD stressors, the Veteran's story would often alternate. 

The Board further notes that the Veteran would often not report his non-service related stressors for consideration.  In a February 2005 VA mental health clinic consult note, the Veteran reported physical and emotional abuse as a child, including being punched by his step father after trying to break up a physical fight between the stepfather and mother.  In the May 2008 report by Dr. R.A. Owens, he reported that his stepfather was physically abusive and his uncle sexually molested him.  However, in a January 28, 2008 VA medical record he denied having been sexually abused.  In March 2011, he claimed to have only been physically abused as a child. 

Another instance of the Veteran providing conflicting information to his VA medical providers is in his reports of family history.  In an August 10, 2010, VA medical provider, he denied a family history of psychiatric problems.  However, in an April 29, 2008 VA medical record he had reported that his daughter had been diagnosed with schizophrenia.  In Dr. R.A. Owen's May 2008 evaluation, he reported that two of his children had been psychiatrically hospitalized.  In a March 2011 VA medical record, he reported that his mother had had mental health issues. 

Similarly, in November 2007 and January 18, 2011 VA medical records, the Veteran reported that he had no firearms in his home.  However, in a March 30, 2009 VA medical record he had reported that he had moved his gun to his wife's drawer.  In an April 2009 lay statement, the Veteran's wife had similarly reported that he kept several firearms in the house.  At that time, his wife also reported that the Veteran enjoyed watching war movies.  In contrast, in a July 3, 2007, VA medical record, the Veteran claimed that he avoided war movies.

Given the repeated and continuous conflicting reports by the Veteran, the Board finds that the July 2015 VHA examiner had ample basis to draw inferences of fact not favorable to the Veteran based on review of the entire clinic record and the inconsistent statements of the Veteran and his spouse.  In other words, the Board finds the VHA examiner had a sufficient evidentiary basis to arrive at unfavorable factual predicates regarding the adequacy of stressors, and the absence/presence of re-experiencing of events and/or avoidance of stimuli.  Notwithstanding the matter of the Veteran's credibility, the Board again places greater probative weight to the opinion of the July 2015 VHA examiner as this mental health professional has greater training and expertise than the Veteran and his spouse in diagnosing psychiatric disorders and making determinations with regard to the etiology of such disorders.  

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 


REMAND

In his August 2014 substantive appeal with respect to the denial of his claim for service connection for a respiratory disability, the Veteran placed a checkmark in the box pertaining to the hearing option of being scheduled for a videoconference hearing with a Veterans Law Judge, and obscured a checkmark in the box pertaining to the hearing option of not being scheduled for a BVA hearing.  It thus appears that he desires a videoconference hearing at the RO before a Veterans Law Judge with respect to the issue of service connection for a respiratory disability pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  

Accordingly, the claim, for service connection for a respiratory disability is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing with respect to the issue of service connection for a respiratory disability at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim for service connection for a respiratory disability must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


